Per Curiam. The appellant, Michael Russell, has filed a motion to proceed informa pauperis. On November 20, 1995, Russell brought a replevin action against various officers of the Sebastian County Sheriff s office to recover certain items of personal property allegedly seized from him during booking. The trial court allowed Russell to proceed in forma pauperis. After a bench trial on September 9, 1996, the trial court found that there was no evidence of possession on the part of any of the defendants to sustain replevin. Russell attempted to lodge the record in this court, when he was notified that he must remit a filing fee to the Clerk of the Court. Russell now moves this court to waive the filing fee so that the record may be lodged and a briefing schedule set.  While there is no inherent right to judicial process, the State may not withhold this process when to do so would deprive a person of a fundamental constitutional right. Boddie v. Connecticut, 401 U.S. 371 (1971). Russell has failed to demonstrate how a civil appeal from a replevin action implicates a fundamental right. The motion is denied.